NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

ROBERT MILLARD HAYES,                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-3579
                                           )
JOHN F. WENDELL, ESQ.; DAVID W.            )
ADAMS, ESQ.; and SPONSLER,                 )
BENNETT, JACOBS & ADAMS, P.A.,             )
a Florida professional association,        )
                                           )
             Appellees.                    )
                                           )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Polk
County; Gerald P. Hill II, Judge.

Robert Millard Hayes, pro se.

Amy L. Dilday and Kenneth A. Puig of
McCumber, Daniels, Buntz, Hartig, Puig &
Ross, P.A., Tampa, for Appellees.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.